t c memo united_states tax_court frank sawyer trust of may transferee carol s parks commissioner of internal revenue respondent trustee petitioner v docket no filed date david r andelman and juliette galicia pico for petitioner kevin g croke and yvonne m walker for respondent memorandum findings_of_fact and opinion goeke judge in four statutory notices of liability respondent determined that the frank sawyer trust of is liable as a transferee for the assessed federal_income_tax liabilities penalties and interest of four c corporations tdgh inc town taxi cdgh inc checker taxi st botolph holding co st botolph and sixty-five bedford street inc sixty-five bedford collectively the corporations the issue for decision is whether petitioner is liable as a transferee under section for the corporations’ unpaid federal_income_tax liabilities penalties and interest for the reasons stated herein we find that petitioner is not liable findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated by this reference petitioner is the frank sawyer trust of date the trust at the time the petition was filed the trust’s legal residence was massachusetts on date mildred sawyer wife of frank sawyer passed away her taxable_estate which includes the trust was reported as dollar_figure on her estate’s estate_tax_return filed date this generated federal and state transfer_taxes of dollar_figure ms sawyer’s daughter carol s parks ms parks was the sole trustee of the trust the trust held among other things percent of the stock of the corporations in order to pay the estate_tax liability ms parks decided to sell the stock of the corporations 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent’s assertion of transferee_liability arises from the series of transactions that took place in selling the stock of the corporations during the and tax years the stock was sold in the following manner first the corporations sold substantially_all of their assets to unrelated third parties next the trust sold all of its stock in the corporations to another unrelated third party the trust owned all of the stock of the corporations before the asset sales and at all times leading up to the stock sales the taxi corporations town taxi and checker taxi collectively taxi corporations provided taxicab services in massachusetts their primary assets were taxicab medallions issued by the city of boston that gave the holder the right to provide taxicab services in boston in date ms parks decided to begin selling the taxicab medallions walter mclaughlin an attorney for the trust and james milone the cfo of the corporations collectively trust representatives realized that the sales of the taxicab medallions would generate large capital_gains for the taxi corporations because of the low basis and high value of the taxicab medallions 2notice 2000_1_cb_826 regarding intermediary transactions was issued date a midcoast credit corp mr mclaughlin received a promotional letter in october of from midcoast credit corp midcoast midcoast was primarily involved in the debt recovery business which involved purchasing portfolios of delinquent credit card debt from banks and then trying to collect the debt they financed their debt recovery business in part through corporate acquisitions midcoast had a nationwide marketing strategy that included sending promotional letters to legal and accounting firms the promotional letter mr mclaughlin received included a brief history of midcoast and described the type of target company midcoast was interested in acquiring it stated that midcoast sought to purchase the stock of c corporations that had taxable gains from asset sales and that midcoast would pay a significant premium in excess of the amount a shareholder of the corporation would otherwise receive from an asset sale followed by a liquidation thus enabling the shareholder to maximize the after- tax proceeds from the sale of a business the material described the following benefits from a sale to midcoast significant increase in after-tax proceeds elimination of exposure to unknown future claims losses and litigation midcoast replaces seller as shareholder of company receiving standard corporate representations and warranties midcoast relieves selling shareholder from unknown corporate liabilities company is solvent when sold to midcoast midcoast represents that it will not liquidate company but will operate it on a go-forward basis midcoast will cause the company to satisfy its tax and other liabilities the letter was representative of the type of promotion sent by midcoast to other attorneys and accountants b the initial meeting mr mclaughlin contacted louis bernstein a representative of midcoast and scheduled a meeting for date to discuss the potential stock sale of the taxi corporations because midcoast did not have the financial resources to purchase the taxi corporations alone they brought in fortrend international llc fortrend fortrend represented itself as an investment banking firm that specialized in structuring economic transactions to solve specific corporate and estate or accounting problems it represented that it had offices in new york atlanta san francisco delray beach and melbourne fortrend’s relationship with rabobank nederland rabobank a major international bank gave fortrend access to financing that midcoast did not have at the meeting fortrend explained that it was looking to purchase the stock of corporations with capital_gains and would reduce the stock purchase_price by a percentage of the contingent tax_liability related to the capital_gains the reduction percentage of the stock purchase_price was generally negotiated according to the size of the transaction and associated administrative costs fortrend offered to buy the stock of the taxi corporations but it wanted all existing and potential liabilities eliminated except for the contingent federal and state tax_liabilities from the medallion sales which fortrend would assume it is unclear exactly what was discussed at the initial meeting in regard to the propriety of the stock sale and of fortrend’s method of offsetting the capital_gains within the purchased corporations jeffrey furman cochairman of fortrend negotiated the terms of the stock sales including the purchase_price with the trust representatives c due diligence fortrend sent a letter to ms parks representing that fortrend had the financial resources to consummate the stock purchase the letter included a list of references of several law firms a big four accounting firm and rabobank rabobank also stated in a letter to ms parks that fortrend was a valued customer and rabobank had financed a number of transactions for fortrend ms parks decided to go through with the stock sale subject_to the performance of due diligence by the trust representatives the trust representatives believed fortrend’s attorneys to be from prestigious and reputable law firms they assumed that fortrend must have had some method of offsetting the taxable gains within the corporations they performed due diligence with respect to fortrend to ensure that fortrend was not a scam operation and that fortrend had the financial capacity to purchase the stock the trust representatives believed fortrend assumed the risk of overpaying for the taxi corporations if they did not have a legal way for offsetting or reducing the tax_liabilities after due diligence was conducted ms parks decided to sell the stock on the advice of the trust representatives fortrend was represented by independent counsel manatt phelps phillips llc and chamberlain hrdlicka white williams martin collectively fortrend’s attorneys fortrend’s attorneys also conducted due diligence of the taxi corporations mainly to determine that the taxi corporations had no unknown liabilities d the letter of intent asset purchase agreement and stock purchase agreement the trust representatives sent a letter dated date to fortrend requesting a letter of intent to purchase the stock of the taxi corporations on date ms parks and fortrend entered into letters of intent for the sale of percent of the stock of the taxi corporations the letters of intent were conditioned upon the conversion of all of the assets of the taxi corporations into cash or cash equivalents before the stock sale as well as the satisfaction of all liabilities except the contingent income_tax liabilities the taxi corporations were allowed to keep the rights to their respective names moreover the letters of intent stated that the computation of the share purchase prices would be based on the values of the cash and other assets held by the taxi corporations minus a percentage of the outstanding contingent income_tax liabilities in the event all of the assets were not converted to cash or liabilities paid_by the stock closing the share purchase prices would be adjusted by lowering the percentage of the income_tax liabilities assumed by fortrend in july of the taxi corporations entered into an asset purchase agreement with a local taxi competitor mr tutunjian for most of the taxi medallions the asset purchase agreement closed in september the remaining assets were all sold or in agreements for sale with various other individuals and companies by the end of august town taxi and checker taxi received total_proceeds from their asset sales of dollar_figure and dollar_figure respectively which were reinvested in treasury bills on date the trust and fortrend entered into stock purchase agreements for the stock of each of the taxi corporations the stock purchase agreements provided a formula for the calculation of the stock purchase_price the purchase_price would be equal to the value of the taxi corporations’ assets le sec_50 percent of the specified remaining tax_liability of each the specified remaining tax_liabilities were the federal and state tax_liabilities arising from the sale of each corporation’s assets e fortrend financing to facilitate the stock sales fortrend formed and controlled three wood llc three wood baritone inc baritone and tremolo inc tremolo baritone and tremolo were both wholly owned subsidiaries of three wood used to receive the stock of checker taxi and town taxi respectively on date fortrend assigned its rights and obligations in the checker taxi and town taxi stock purchase agreements to baritone and tremolo respectively however the assignments did not relieve fortrend of its obligations under the stock purchase agreements in order to pay the stock purchase_price a fortrend- controlled_entity contributed dollar_figure million to three wood’s bank account and fortrend financed an additional dollar_figure million with a loan from rabobank--borrowed via three wood and its wholly owned subsidiaries both amounts were contributed to three wood the day of the closing in exchange for rabobank’s loan three wood executed and delivered a promissory note irrevocable payment instructions a security and assignment agreement and a control agreement the irrevocable payment instructions required the taxi corporations to transfer all of their cash to three wood after the stock sale was complete neither the trust nor the trust representatives were privy to the details including the amount of fortrend’s financing_arrangement with rabobank the trust and the trust representatives never saw the irrevocable payment instructions or any other loan documents nor did they know what collateral was pledged by three wood as security for the loan f the stock closing a letter dated date was sent from fortrend’s attorneys to the trust’s law firm setting forth the agreed steps to be taken at the closing of the stock purchase agreement the letter explained that the taxi corporations would open bank accounts at rabobank and then transfer all of the proceeds from the sale of the treasury bills in their respective accounts after full payment was made to the trust for the sale of the taxi corporations’ stock the trust would transfer their signature cards out of escrow to the buyers’ representatives the letter concluded that at this point the closing shall be completed at the request of fortrend on date the trust opened accounts for the taxi corporations at rabobank before the stock sales were consummated ms parks and mr milone were the only authorized signatories for the accounts ms parks and mr milone did not grant any security_interest to rabobank in the accounts of the taxi corporations nor did the accounts serve as collateral for three wood’s loan at any time the taxi corporations were controlled by the trust three days later on date the names of town taxi and checker taxi were changed to tdgh and cdgh respectively at the request of fortrend on date the trust sold all of the treasury bills held by the taxi corporations and transferred dollar_figure and dollar_figure to the rabobank accounts of town taxi and checker taxi respectively town taxi and checker taxi’s rabobank accounts remained unencumbered and in the exclusive control of the trust at all times leading up to the stock sale also on date fortrend and the trust representatives held a preclosing meeting where the final stock purchase_price for the taxi corporations was calculated under the formula provided in the stock purchase agreements the final stock purchase_price was calculated to be dollar_figure 3the names were changed so the trust could retain the taxi corporations’ names after the sale of their stock to fortrend as fortrend did not intend to participate in the taxi business in order to stay consistent and avoid confusion the taxi corporations will continue to be referred to as town taxi and checker taxi when discussed individually 4the final stock purchase_price was calculated by subtracting percent of the specified remaining tax_liability as defined in the stock purchase agreements from the total cash continued the closing took place the following day at the office of the trust’s attorneys present at the closing were the trust representatives mr bernstein a representative from fortrend and one of fortrend’s attorneys at this time all employment contracts union contracts employee arrangements employment benefit plans and any other type of employee compensation arrangements or programs at the taxi corporations had been terminated or were in the process of being terminated all taxicab operations of the taxi corporations had ceased the only remaining assets of the taxi corporations were dollar_figure in cash and prepaid estimated state tax_payments of dollar_figure their only known liabilities were unresolved tort and employee_benefit_plan liabilities and the contingent federal and state tax_liabilities arising from the asset sales the trust assumed all liabilities except the tax_liabilities all of the documents necessary to consummate the stock sale and transfer the stock of the taxi corporations were executed by the trust before the closing and held in escrow by the trust’s attorneys the closing took place in the following manner three wood wired dollar_figure the agreed final stock purchase_price plus interest to the trust’s bank account and upon continued of dollar_figure held by the taxi corporations the specified remaining tax_liability was calculated to be dollar_figure therefore the final stock purchase_price was dollar_figure dollar_figure - x dollar_figure confirmation of the trust’s receipt of the final purchase_price the closing documents were delivered out of escrow resulting in the transfer of the town taxi stock to tremolo the checker taxi stock to baritone and the resignation of the officers and directors of the taxi corporations three wood then appointed its own officers and directors of the taxi corporations and had tremolo and baritone merge into town taxi and checker taxi respectively town taxi and checker taxi became wholly owned subsidiaries of three wood as a result of the merger therefore three wood was in control of the taxi corporations’ rabobank bank accounts at the time of the sale of the trust’s stock to the fortrend-controlled entities the taxi corporations were solvent--they possessed total cash in excess of dollar_figure million and contingent federal and state_income_tax liabilities of approximately dollar_figure million g fortrend’s postclosing transactions on the same day the stock sales were completed pursuant to the loan agreements between rabobank and three wood the cash of the taxi corporations became security for three wood’s rabobank loan and the cash balances of the taxi corporations were transferred to three wood the following day date three wood paid dollar_figure to rabobank to repay its loan and transferred dollar_figure and dollar_figure back to bank accounts of checker taxi and town taxi respectively accordingly on the day following the completion of the stock sales the taxi corporations had cash of dollar_figure and contingent federal and state_income_tax liabilities of approximately dollar_figure million from october through date fortrend caused checker taxi to make numerous transfers resulting in a yearend account balance of dollar_figure similarly fortrend caused town taxi to make various transfers resulting in a yearend account balance of dollar_figure none of these transfers were made to the trust moreover before the closing of the taxi corporations’ tax_year a fortrend-controlled entity transferred trex communications stock to town taxi and checker taxi and also transferred paclaco equities stock to checker taxi at the time of the stock sales neither ms parks nor the trust representatives knew about the postclosing merger or the contributions of the trex communications or paclaco equities stock contemplated by fortrend after the taxi corporations were acquired and controlled by fortrend ms parks and the trust representatives were not involved in any of fortrend’s activities with respect to the taxi corporations the real_estate corporations st botolph and sixty-five bedford collectively real_estate corporations were massachusetts corporations that owned real_estate in boston that was either leased or operated as garages and parking lots some of these properties were rented to the taxi corporations and used in their operations in the real_estate corporations sold their respective parcels of real_estate to two different sec_501 educational institutions like the taxi corporations the real_estate corporations realized gain on the sales and were left holding large amounts of cash a st botolph st botolph owned three properties st botolph properties located amid properties owned by northeastern university northeastern in boston because of that proximity northeastern offered st botolph dollar_figure million for the st botolph properties northeastern was not interested in acquiring the stock of st botolph ms parks on behalf of st botolph agreed to sell the st botolph properties to northeastern on date the sale of the st botolph properties to northeastern was consummated and st botolph received net_proceeds of dollar_figure which were deposited into st botolph’s account at sovereign bank following the sale st botolph’s only asset was the proceeds from the sale of the st botolph properties and its only remaining liabilities were the contingent federal and state corporate_income_tax liabilities arising from the sale realizing that st botolph faced a tax situation similar to that of the taxi corporations the trust representatives contacted midcoast and fortrend about purchasing the stock of st botolph fortrend offered to purchase the stock the series of events leading up to the stock closing were substantially_similar to those that took place with the taxi corporations i fortrend financing fortrend financed the stock purchase with another loan from rabobank for dollar_figure million using a controlled subsidiary monte mar inc monte mar as the borrower monte mar executed and delivered various documents to rabobank including a promissory note irrevocable payment instructions and a security and assignment agreement moreover a fortrend representative as the purported president of st botolph guaranteed_payment of the rabobank loan on behalf of st botolph even though the representative did not have the authority to do so until after the stock sale was complete the irrevocable payment instructions required st botolph to transfer all of its cash to monte mar following the stock sale again the trust was not privy to any of the financing details nor was it a party to the loan the trust never saw the irrevocable payment instructions or any of the rabobank loan documents nor did it know what collateral monte mar pledged to secure its loan on date at the request of fortrend the trust had st botolph open a bank account at rabobank ms parks and mr milone were the only authorized signatories on the account they did not grant a security_interest to rabobank in this account nor did the account serve as collateral for monte mar’s loan while st botolph was controlled by the trust ii the stock purchase agreement on date the day before the stock closing st botolph transferred all of its funds dollar_figure to its newly created rabobank account that same day a fortrend representative signed and delivered instructions to rabobank to place all of st botolph’s funds in an overnight time deposit even though the fortrend representative had no signatory authority over the account rabobank complied with the instructions on date the trust and monte mar entered into a stock purchase agreement for the stock of st botolph the formula to determine the purchase_price of the st botolph stock was essentially the same as the formula used previously for the taxi corporations’ stock however for this deal the parties agreed that the stock purchase_price would be reduced by only percent of the specified remaining tax_liability rather than the percent used in the taxi corporations’ deals the final stock purchase_price was dollar_figure under the stock 5the final stock purchase_price was calculated by subtracting percent of the specified remaining tax_liability continued purchase agreement monte mar would acquire st botolph subject_to its contingent federal and state_income_tax liabilities monte mar was obligated to file corporate tax returns reporting the gains from the st botolph’s asset sales iii the stock closing the stock closing also took place on date at the office of the trust’s attorneys the trust representatives a representative of fortrend and one of fortrend’s attorneys were present at the closing at this time st botolph had ceased all operations and had no employees its only asset was cash and only liabilities were contingent federal and state_income_tax liabilities the trust had executed all of the documents necessary to consummate the stock sale before the closing and placed them in escrow with their attorneys the documents were not released from escrow until after the full stock purchase_price was transferred to the trust’s bank account as for the taxi corporations’ stock sale on the day of closing rabobank wired dollar_figure million to monte mar thereafter monte mar wired dollar_figure the agreed-upon purchase_price plus interest to the trust’s bank account the stock closing documents were then delivered out of escrow resulting in the continued from the total cash of dollar_figure held by st botolph the specified remaining tax_liability was calculated to be dollar_figure therefore the final stock purchase_price was dollar_figure dollar_figure - x dollar_figure delivery of the st botolph stock to monte mar and the resignation of the officers and directors of st botolph thereafter monte mar appointed new officers and directors of st botolph monte mar then merged into st botolph giving fortrend legal control of st botolph and its bank account upon the consummation of the stock sale st botolph’s cash in the rabobank accounts became security for monte mar’s rabobank loan at the time of the sale of its stock to monte mar st botolph was solvent and had a sufficient cash balance to fully satisfy its contingent federal and state_income_tax liabilities iv fortrend’s postclosing transactions pursuant to the irrevocable payment instructions after the stock sale was consummated st botolph transferred dollar_figure million to monte mar leaving dollar_figure in st botolph’s account the following day monte mar repaid its rabobank loan in full thereafter from date through date st botolph made various transfers resulting in a yearend balance of approximately dollar_figure none of these transfers were made to the trust before the closing of st botolph’ sec_2001 tax_year a fortrend-controlled entity transferred telcel equities telcel stock and theodor tower inc theodor stock to st botolph at the time of the stock sale ms parks and the trust representatives did not know about the postclosing merger or the contribution of the telcel and theodor stock contemplated by fortrend after st botolph was acquired by monte mar st botolph was controlled by fortrend and ms parks and the trust representatives were not involved in any of fortrend’s activities with respect to st botolph b sixty-five bedford sixty-five bedford owned three properties ipswich street isabella street and somerset street sixty-five bedford’s somerset street property somerset street property was on beacon hill near suffolk university suffolk suffolk was interested in acquiring the somerset street property in order to build a dormitory suffolk offered to pay sixty-five bedford dollar_figure million for the property suffolk wanted to acquire only the property it did not want to acquire the stock of sixty-five bedford ms parks on behalf of sixty-five bedford agreed to sell the somerset street property to suffolk on date sixty-five bedford transferred the ipswich street and isabella street properties to other entities owned by the trust on date the sale of the somerset street property to suffolk was consummated and sixty- five bedford received net_proceeds of dollar_figure following these transactions sixty-five bedford’s only asset was cash and its only liabilities were the contingent federal and state_income_tax liabilities resulting from the asset sales once again the trust representatives contacted midcoast and fortrend about purchasing the stock of sixty-five bedford by letter dated date midcoast notified the trust that fortrend was interested in purchasing percent of the stock i fortrend financing and the stock closing because of the smaller size of the transaction fortrend did not use rabobank to finance the stock purchase fortrend used another controlled_entity swrr inc swrr to acquire the stock of sixty-five bedford on october and a fortrend-controlled entity seap contributed dollar_figure and dollar_figure respectively to swrr on date the parties executed the stock purchase agreement and completed the stock closing the stock purchase_price of dollar_figure was calculated similarly to that of the three previous agreements but the percentage split of the specified remaining tax_liability was adjusted back to percent because of the smaller size of the transaction once again by the closing date sixty-five bedford had no employees and all of its operations had ceased its only asset was cash and its only liabilities were the contingent federal and state_income_tax 6the final stock purchase_price was calculated by subtracting percent of the specified remaining tax_liability as defined in the stock purchase agreements from the total cash of dollar_figure held by sixty-five bedford the specified remaining tax_liability was calculated to be dollar_figure therefore the final stock purchase_price was dollar_figure dollar_figure - x dollar_figure liabilities from the asset sales the stock purchase agreement specified that swrr would acquire sixty-five bedford subject_to its contingent federal and state corporate_income_tax liabilities and that swrr was obligated to file corporate tax returns and report the gains from the asset sales at the time of closing the trust had executed all documents necessary to transfer the stock and placed them in escrow with its attorneys on the day of closing swrr transferred dollar_figure to the trust’s bank account as consideration for the sixty-five bedford stock upon confirmation of receiving the funds the trust delivered sixty-five bedford’s closing documents out of escrow resulting in essentially the same process as the other transactions thereafter swrr merged into sixty-five bedford giving fortrend control of sixty-five bedford’s bank account at the time of the sale of stock sixty-five bedford was solvent and had a sufficient cash balance to fully satisfy the contingent federal and state corporate_income_tax liabilities ii fortrend’s postclosing transactions on date the day following the stock sale fortrend caused sixty-five bedford to transfer dollar_figure to swrr leaving sixty-five bedford with a dollar_figure account balance immediately thereafter fortrend caused swrr to transfer the dollar_figure to seap in repayment of the seap loans from october through date fortrend caused sixty-five bedford to make various transfers none of these transfers were made to the trust as of date sixty-five bedford had a bank account balance of dollar_figure the trust did not receive any funds from sixty-five bedford after the stock sale nor did it own any interest in any entity that received funds from sixty- five bedford before the closing of sixty-five bedford’ sec_2001 tax_year a fortrend-controlled entity transferred treasury bills to sixty-five bedford at the time of the stock sale neither ms parks nor the trust representatives knew about the postclosing merger or the contribution of treasury bills contemplated by fortrend after the stock sale sixty-five bedford was controlled by fortrend and ms parks and the trust representatives were not involved in fortrend’s activities with respect to sixty-five bedford the trust’s tax returns the trust reported the sales of the corporations’ stock on its fiduciary income_tax returns for tax years and the trust reported the following on its income_tax return entity date of sale sale price basis gain town taxi dollar_figure dollar_figure checker taxi big_number big_number -0- the trust reported the following on its amended income_tax return entity date of sale sale price basis gain st botolph dollar_figure dollar_figure dollar_figure sixty-five bedford big_number big_number big_number respondent examined the trust’s and tax returns and issued notices of deficiency for both tax years in regard to the sales of the corporations’ stock the trust filed petitions in this court and on date pursuant to compromises between the parties we entered decisions holding that there were no deficiencies in the trust’s federal_income_tax liability for either tax_year the corporations’ tax returns as discussed above fortrend-controlled entities purchased the stock of the corporations subject_to their contingent federal and state_income_tax liabilities and were obligated to file the corporations’ tax returns and report the corporations’ gains on their asset sales 7the notices essentially explained that the internal revenue service’s position was that the corporations in effect sold all of their assets paid all of their liabilities and liquidated because the trust was the sole shareholder of the corporations the trust received the liquidation proceeds and was required to report the gain pursuant to sec_331 8the decision documents reflected a compromise by the parties and were not the result of a trial on the merits neither this court nor the decision documents addressed any of respondent’s theories for determining a deficiency nor were there any pertinent stipulations between the parties other than that the trust did not have a deficiency in tax or owe any penalties fortrend caused the taxi corporations to each file form_1120 u s_corporation income_tax return for the taxable_year ended date with respect to the sale of its taxi medallions town taxi reported on schedule d capital_gains_and_losses proceeds of dollar_figure and a cost_basis of dollar_figure resulting in a recognized long-term_capital_gain of dollar_figure additionally town taxi reported a long-term_capital_loss of dollar_figure from the disposition of trex communications stock this resulted in town taxi’s reporting a net_long-term_capital_loss of dollar_figure checker taxi’s schedule d reported proceeds of dollar_figure and a cost_basis of zero with respect to the sale of its taxicab medallions resulting in a recognized long-term_capital_gain of dollar_figure moreover checker taxi’s reported long-term_capital_losses of dollar_figure and dollar_figure from the disposition of trex communications stock and paclaco equities stock respectively this resulted in checker taxi’s reporting a net_long-term_capital_loss of dollar_figure fortrend caused st botolph to file a form_1120 for the taxable_year ended date st botolph’s schedule d reported dollar_figure million in proceeds and a cost_basis of dollar_figure with respect to its sale of real_estate resulting in a recognized long-term_capital_gain of dollar_figure st botolph also reported long-term_capital_losses of dollar_figure and dollar_figure from the disposition of telcel and theodor stock respectively this resulted in a net_long-term_capital_loss of dollar_figure fortrend also caused sixty-five bedford to file a form_1120 for the taxable_year ended date sixty-five bedford’s schedule d reported aggregate long-term_capital_gains from the sale of its assets of dollar_figure and a long-term_capital_loss of dollar_figure from the sale of treasury bills resulting in a net_long-term_capital_gain of dollar_figure neither ms parks nor the trust representatives reviewed any of the corporations’ returns respondent examined the income_tax returns of the taxi corporations for the tax_year ended date following the examination respondent disallowed the losses claimed with respect to trex communications and paclaco equities stock and asserted penalties against the taxi corporations the taxi corporations and respondent entered into closing agreements signed on date whereby the taxi corporations agreed to the disallowance of the claimed losses and the imposition of the accuracy-related_penalty under sec_6662 respondent also examined the income_tax returns of the real_estate corporations for the tax_year ended date after the examination respondent disallowed st botolph’s claimed losses on the disposition of theodor and telcel stock and sixty-five bedford’s claimed losses on the disposition of treasury bills respondent asserted accuracy-related_penalties under sec_6662 in both instances st botolph entered into a closing_agreement with respondent signed on date where st botolph agreed to the disallowance of the claimed losses and the imposition of the accuracy-related_penalty furthermore sixty-five bedford entered into a closing_agreement with respondent signed on date where sixty-five bedford agreed to the disallowance of the claimed losses and the imposition of the accuracy-related_penalty the trust was not a party to any of the closing agreements moreover neither ms parks nor the trust representatives participated in any of the examinations of the corporations the closing agreements set forth the following liabilities entity year tax town taxi checker taxi st botolph sixty-five bedford dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number respondent was unable to collect against the corporations because they were insolvent at the time the closing agreements were entered into and the taxes and penalties were assessed on date respondent issued four statutory notices of liability to the trust notices of transferee_liability determining that the trust is liable as transferee for the unpaid federal_income_tax liabilities and penalties of the corporations as set out in the table above the trust timely filed a petition contesting respondent’s determination that it was liable as a transferee thereafter the trust filed a motion for summary_judgment which we denied a trial was held in boston massachusetts on date opinion sec_6901 is a procedural statute authorizing the assessment of transferee_liability in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the transferee_liability was incurred sec_6901 does not create or define a substantive liability but merely provides the commissioner a remedy for enforcing and collecting from the transferee of the property the transferor’s existing liability 334_f2d_875 9th cir affg 9as discussed above before this transferee action respondent issued notices of deficiency against the trust for the fiduciary federal income taxes arising from the stock sales of the corporations respondent contended that the stock sales should be recast as asset sales followed by liquidating distributions however the parties ended up entering a stipulated decision finding that the trust was not liable for the income taxes associated with the stock sales thereafter when respondent issued the trust the notice of transferee_liability for the stock sales the trust filed a motion for summary_judgment based on res_judicata and collateral_estoppel we denied the trust’s motion for summary_judgment on the grounds that the trust’s liability as transferee is not the same as the trust’s fiduciary tax_liability t c 57_tc_680 sec_6902 and rule d provide that the commissioner has the burden of proving the taxpayer’s liability as a transferee but not of showing that the transferor was liable for the tax under sec_6901 the commissioner may establish transferee_liability if a basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 111_tc_172 affd 213_f3d_1173 9th cir starnes v commissioner tcmemo_2011_63 diebold v commissioner tcmemo_2010_238 t he existence and extent of liability should be determined by state law commissioner v stern supra pincite emphasis added thus state law determines the elements of liability and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir affg 35_tc_1148 we must determine whether respondent has shown that the trust was liable as a transferee i massachusetts uniform fraudulent transfer act mufta the law of the state where the transfer occurred in this case massachusetts controls the characterization of the transaction see commissioner v stern supra pincite respondent argues that under massachusetts law the substance of the transaction controls not the form massachusetts has adopted the uniform fraudulent transfer act mufta mass ann laws ch 109a secs lexisnexis hereinafter mufta mufta includes provisions imposing transferee_liability on the transferee of a debtor’s property on grounds of both actual and constructive fraud see id sec_5 actual fraud id sec_5 constructive fraud a transfer is defined as every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset and includes payment of money release lease and creation of a lien or other encumbrance id sec_2 respondent bears the burden of proving that the trust is liable under massachusetts law as a transferee see sec_6902 furthermore because fraud is never presumed creditors attacking a conveyance as fraudulent have the burden of establishing fraud mullins v riopel n e 2d mass rioux v cronin n e mass therefore respondent must prove that there was a fraudulent disposition of property from the corporations to the trust mufta does not set forth specific standards of proof to establish transferee_liability under mufta sec_5 and and however the u s bankruptcy court for the district of massachusetts the bankruptcy court in applying mufta has found that actual fraud must be proven by clear_and_convincing evidence murphy v meritor bank in re o’day corp bankr bankr d mass and constructive fraud must be proven by a preponderance_of_the_evidence ferrari v barclays bus credit inc in re morse tool inc bankr bankr d mass respondent claims to have met the relevant standards of proof for mufta sec_5 and and in showing fraudulent transfers to the trust ii constructive fraudulent transfer under mufta sec_5 under mufta sec_5 a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he would incur debts beyond his ability to pay as they became due the uniform fraudulent transfer act is a uniform act that derived the phrase reasonably equivalent value from u s c section see 139_f3d_574 7th cir reasonably equivalent value has been construed to include both direct and indirect benefits to the transferor even if the benefit does not increase the transferor’s net_worth see id pincite there need not be a dollar-for-dollar exchange to satisfy the reasonable equivalence test rather the court should simply compare ‘the value of what went out of the debtor’s estate with the value of what came in’ southmark corp v riddle bankr bankr n d tex quoting heritage bank tinley park v steinberg in re grabill corp bankr bankr n d ill in chc indus inc v commissioner tcmemo_2011_33 we held the taxpayer liable as a transferee when the taxpayer directly received a fraudulent consulting payment from a recently acquired fortrend entity the taxpayer knew the payment was fraudulent and received the payment directly from the insolvent entity respondent’s arguments under mufta are predicated on the assumption that the series of transactions among the asset purchaser the trust midcoast and fortrend should be collapsed and treated as if the corporations had sold their assets and then made liquidating distributions to the trust if the transactions are collapsed accordingly then the corporations will have transferred substantially_all of their assets to the trust and received virtually nothing in exchange let alone reasonably equivalent value if the preceding is found it follows that the trust will be liable as a transferee of the corporations’ assets under mufta sec_5 we were recently confronted with the same issue in starnes v commissioner tcmemo_2011_63 in starnes the taxpayers each owned percent of the stock of tarcon a freight consolidation corporation the tarcon shareholders had sold all of the assets of tarcon to an unrelated third party so that tarcon had only cash and contingent federal and state corporate_income_tax liabilities midcoast and the tarcon shareholders entered into a contract to sell the tarcon stock where midcoast was obligated to file corporate tax returns and report the capital_gains arising from tarcon’s asset sales after midcoast failed to pay tarcon’s income_tax liabilities the commissioner asserted a transferee_liability action against the tarcon shareholders we applied state fraudulent conveyance law to determine whether the tarcon shareholders should be liable for the income_tax liabilities of tarcon specifically we focused on whether all the parties involved knew of the multiple transactions including midcoast’s fraudulent scheme to offset tarcon’s tax_liabilities we held that because the commissioner failed to show the taxpayers’ knew of midcoast’s fraudulent scheme the transactions should not be collapsed to determine whether tarcon received reasonably equivalent value as required under the north carolina uniform fraudulent transfer act ncufta we then applied ncufta without collapsing the transactions and found that because there was no fraudulent conveyance to the taxpayers they were not liable as transferees of tarcon’s assets we believe the approach in starnes to be the correct approach for a transferee_liability action whether the transactions should be collapsed is a difficult issue of state law on which there is fairly limited precedent 242_f3d_6 1st cir while the massachusetts courts do not provide much guidance for collapsing transactions among multiple parties in the context of transferee_liability the bankruptcy court offers some assistance the bankruptcy court will overlook the form of a transaction and collapse multiple steps taken by parties according to the knowledge and intent of the parties involved murphy v meritor bank in re o’day corp supra pincite citing wieboldt stores inc v schottenstein bankr n d ill murphy involved a leveraged_buyout lbo where the court found that all parties were aware of the structure of the transaction and participated in implementing it therefore the court focused on the substance of the lbo as one transaction not on its form furthermore in consove v cohen in re roco corp bankr b a p 1st cir the court looked to whether a series of transactions was made at arm’s length to determine whether the substance or the form of the transactions should control finally when the parties meant for the various transactions to occur together the court found it should collapse the various transactions and treat them as one integrated transaction see ferrari v barclays bus credit inc in re morse tool inc bankr pincite other courts have similarly found that in determinations of whether to collapse multiple transactions the party arguing that the transaction should be avoided must prove that the multiple transactions were linked and that the purported transferee had either actual or constructive knowledge of the entire scheme 48_f3d_623 n 2d cir official comm of unsecured creditors of sunbeam corp v morgan stanley co bankr bankr s d n y where a transfer is actually ‘only a step in a general plan ’ an evaluation is made of the entire plan and its overall implications ’ official comm of unsecured creditors of sunbeam corp v morgan stanley co supra pincite quoting 991_f2d_31 2d cir on the basis of the authorities discussed respondent must establish the trust had actual or constructive knowledge we must first determine whether the trust had actual knowledge respondent stipulated for all of the stock sales that at the time of the stock sales neither ms parks nor the trust representatives knew about the postclosing merger or the contribution of inflated-basis stock contemplated by fortrend reviewing this stipulation and the record as a whole we do not find that the trust had actual knowledge we must next determine whether the trust had constructive knowledge constructive knowledge may be found where the initial transferee became aware of circumstances that should have led to further inquiry into the circumstances of the transaction but no inquiry was made see hbe leasing corp v frank supra pincite further inquiry was likely warranted considering fortrend agreed to pay the trust more than the net_book_value of the company when the only assets were cash and the only liabilities were income_tax liabilities it is unclear what level of inquiry the trust made in regard to what fortrend planned to do to offset the capital_gains including whether fortrend’s actions would be proper the trust representatives argue that they did not inquire as to what fortrend intended to do about the tax_liability and also that they were inquisitive at the initial meeting with fortrend and conducted due diligence of the transaction but could not find anything wrong respondent argues that the trust representatives should have known that fortrend intended to fraudulently offset the capital_gains of the corporations but also concedes that the representatives did not have enough information to draw a conclusion regarding the propriety of the transaction while there is uncertainty as to the trust’s level of inquiry regarding fortrend’s postclosing activities respondent bears the burden_of_proof there are legitimate transactions that fortrend could have contemplated yet respondent fails to explain why the trust was obligated to determine the propriety of fortrend’s postclosing activities respondent’s contention that the trust should have known that fortrend intended to fraudulently offset the capital_gains of the corporations is insufficient to support a finding by a preponderance_of_the_evidence that the trust had constructive knowledge of the entire scheme including the subsequent purchase and sale of inflated- basis stock to purportedly generate losses for the corporations respondent stipulated for all of the stock sales that the trust did not know of the postclosing mergers or contributions of inflated-basis stock contemplated by fortrend reviewing this stipulation and the record as a whole we do not find that the trust had constructive knowledge because we hold that respondent has not met his burden of proving that the transactions should be collapsed we will respect the form of the transactions in our application of mufta to the stock sales thus we will not collapse the transactions to determine whether the corporations received reasonably equivalent value with respect to the corporate stock sales the trust received in aggregate approximately dollar_figure million from fortrend in exchange for the stock of the corporations none of the cash held in the corporations’ bank accounts was used to purchase the stock from the trust the funds used to purchase the stock were borrowed from rabobank--none of the money held by the corporations was used in the stock purchases all of the corporations had sufficient cash assets to pay their respective contingent income_tax liabilities both before and after the stock sales the corporations transferred their cash to fortrend- related entities after ownership was transferred to fortrend nothing from the corporations was transferred to the trust thus we conclude that the requirements of mufta sec_5 have not been satisfied iii constructive fraudulent transfer under mufta section additionally mufta section a provides that a transfer made or obligation incurred by a debtor is fraudulent as to the creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation id sec_3 respondent is required to show that the corporations made transfers without receiving reasonably equivalent value in exchange for the transfers and that the corporations were insolvent at the time or became insolvent as a result of the transfers see id as discussed above with respect to the requirement of mufta sec_5 respondent has not shown that the corporations made transfers to the trust therefore the trust was not required to provide reasonably equivalent value to the corporations thus we conclude that the requirements of mufta section have not been satisfied iv actual fraudulent transfer under mufta sec_5 mufta sec_5 provides that a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with actual intent to hinder delay or defraud any creditor of the debtor in determining actual intent consideration may be given among other factors to whether the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred and the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor id sec_5 to prevail under this section of mufta respondent must show that the transfer was made with intent to hinder delay or defraud creditors while the ‘presence of a single badge of fraud may spur mere suspicion the confluence of several can constitute conclusive evidence of an actual intent to defraud ’ 37_fsupp2d_94 d mass quoting 926_f2d_1248 1st cir respondent contends that factor sec_1 and of mufta sec_5 are present factor whether the transfer or obligation was to an insider the trust was an insider as a person in control of the corporations before the sale of the stock to fortrend see mufta sec_2 however because the transactions were not collapsed respondent has not shown that the transfers to the trust were from the corporations factor whether the transfer or obligation was disclosed or concealed respondent argues that the distributions from the corporations were concealed as proceeds from stock sales however the transactions in dispute were all reported on the appropriate tax returns the trust reported the sales of the stock of all of the corporations and the corporations reported the asset sales on their respective returns factor whether the transfer was of substantially_all the debtor’s assets respondent argues that the corporations transferred substantially_all of their assets to the trust while the corporations did transfer substantially_all of their assets after the stock sales as the transactions are not collapsed the transfers made by the corporations were to fortrend-related entities not the trust factor whether the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the corporations did not receive reasonably equivalent value in exchange for their transfers of assets but as the transactions are not collapsed the transfers by the corporations were to fortrend-related entities not the trust factor whether the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred as discussed a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation mufta sec_3 additionally a debtor who is generally not paying his debts as they come due is presumed to be insolvent id sec_3 after the asset sales and at all times leading up to the stock sales the corporations’ cash balances far exceeded their contingent income_tax liabilities moreover while the corporations became insolvent after transferring substantially_all of their assets to fortrend- related entities as the transactions are not collapsed the trust did not receive anything from the corporations either before or after the stock sales factor whether the transfer occurred shortly before or shortly after a substantial debt was incurred the transfer of the corporations’ assets to fortrend-related entities did occur shortly after the corporations incurred contingent federal and state corporate_income_tax liabilities from the sales of their assets however respondent has not shown that any transfer of the corporations’ assets was made to the trust resulting in the corporations’ inability to pay the liabilities at the time of their respective stock sales after weighing the factors and recognizing that no one factor is dispositive we conclude that respondent has not shown that a transfer was made with intent to hinder delay or defraud respondent v federal tax doctrines while we affirm that the existence and extent of transferee_liability should be determined by state law if substance over form and its related doctrines are applicable we find that the form of the stock sales should be respected in this case respondent asks us to apply the substance_over_form_doctrine to recast the stock sales as asset sales followed by liquidating distributions courts use substance over form and its related judicial doctrines to determine the true meaning of a transaction disguised by formalisms that exist solely to alter tax_liabilities see 355_us_587 324_us_331 571_f3d_373 4th cir rose v commissioner tcmemo_1973_207 in such instances the substance of a transaction rather than its form will be given effect we generally respect the form of a transaction however and will apply the substance over form principles only when warranted see 293_us_465 361_f2d_93 5th cir affg 42_tc_1137 furthermore the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted gregory v helvering supra pincite nonetheless a transaction having no business or corporate purpose the sole object and accomplishment of which was the consummation of a preconceived plan to avoid taxation cannot be respected id here we find that substance over form and its related doctrines are not applicable there was no preconceived plan to avoid taxation rather there were arm’s-length stock sales between the trust and fortrend where the parties agreed that fortrend would be responsible for reporting and paying the federal income taxes of the corporations in the absence of a nefarious scheme when faced with the choice of liquidating the corporations or selling their stock the trust was not required to choose the result that would produce the highest tax_liability faced with a substantial estate_tax liability the trust chose to maximize the cash proceeds from the sales by selling the stock of the corporations rather than liquidating them had the trust known of fortrend’s illegitimate scheme to fraudulently offset the tax_liabilities of the corporations then we would be inclined to disregard the form of the stock sales in favor of respondent’s contention however there are legitimate tax planning strategies to defer or avoid paying taxes so it was not unreasonable for the trust to believe that fortrend had a legitimate method of doing so respondent’s contention that the trust should have known fortrend intended to fraudulently offset the corporations’ capital_gains is insufficient to support a finding that the trust knew of fortrend’s nefarious plans especially when coupled with the fact that respondent expressly stipulated that the trust did not know of the postclosing merger or contribution of inflated-basis stock by fortrend moreover similar to the facts of starnes v commissioner tcmemo_2011_63 there was an infusion of cash into the transaction rather than a circular_flow_of_cash fortrend obtained independent financing from rabobank while the details were unknown to the trust the trust was aware that the stock purchases were financed by loans from rabobank rabobank was an independent third party that lent funds to fortrend at arm’s length conditioned upon several written agreements because the trust would not release control_over the corporations’ bank accounts until it received the stock purchase_price fortrend could not have paid for the stock without a loan from rabobank therefore the funds used to purchase the stock were genuine infusions of cash into the transaction further leading us to conclude that the form of the stock sales should be respected an opinion in another transferee case with similar facts has recently been filed--feldman v commissioner tcmemo_2011_ holding the taxpayer liable as a transferee however in holding the taxpayer liable as a transferee the court in feldman found that it was absolutely clear that the taxpayer was aware the stock purchaser had no intention of ever paying the tax_liabilities the taxpayer did not conduct thorough due diligence of the stock purchaser and the loan used to purchase the stock was a sham because it was made by a shareholder of the purchaser and was not evidenced by a promissory note or other writing and the lending shareholder did not receive any security or collateral in exchange for the loan in our case respondent failed to show that the trust had actual or constructive knowledge of fortrend’s fraudulent plans to offset the corporations’ tax_liabilities moreover the loans to purchase the stock were made by a third party evidenced by multiple written agreements and supported by security interests therefore we reject any application of substance over form or its related doctrines to recast the stock sales as asset sales followed by liquidating distributions and instead find that the form of the stock sales should be respected vi conclusion we conclude that respondent has not established that a fraudulent transfer occurred under massachusetts law in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
